                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

Tommy Jones,

                             Plaintiff,   Case No. 18-cv-13375

v.                                        Judith E. Levy
                                          United States District Judge
J.A. Terris,
                                          Mag. Judge David R. Grand
                    Defendant.
________________________________/

OPINION AND ORDER DISMISSING PETITION FOR WRIT OF
               HABEAS CORPUS [1]

          Petitioner Tommy Jones filed a pro se petition for a writ of habeas

corpus under 28 U.S.C. § 2241. Petitioner is incarcerated at the Federal

Correctional Institution in Milan, Michigan. He challenges his conditions

of confinement, alleging that the Bureau of Prisons (“BOP”) incorrectly

categorized his security classification in retaliation for his filing of

administrative appeals.

     I.     Legal Standard

          The Court must undertake a preliminary review of a habeas

petition to determine whether “it plainly appears from the face of the

petition and any exhibits annexed to it that the petitioner is not entitled
to relief in the district court.” Rule 4, Rules Governing § 2254 Cases; see

also 28 U.S.C. § 2243. If the Court determines that the petitioner is not

entitled to relief, the Court must dismiss the petition. Rule 4, Rules

Governing § 2254 Cases. Rule 4 permits the Court to dismiss a habeas

petition that raises legally frivolous claims or contains factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436–

37 (6th Cir. 1999).

  II.     Discussion

        Petitioner alleges that his security classification is too high and

that it was changed in retaliation for his filing of administrative

grievances.

        Habeas corpus petitions allow for challenges “to the validity of any

confinement or to particulars affecting its duration.” Muhammed v.

Close, 540 U.S. 749, 750 (2004). For example, “challenging the fact or

length of” confinement is a valid habeas challenge. Preiser v. Rodriguez,

411 U.S. 475, 490 (1973). “[C]onstitutional claims that merely challenge

the conditions of a prisoner’s confinement . . . fall outside of that core [of

habeas corpus].” Nelson v. Campbell, 541 U.S. 637, 643 (2004); Turnboe

v. Gundy, 27 F. App’x 339, 340 (6th Cir. 2001) (“When a prisoner


                                      2
challenges the conditions of his or her confinement but not the fact or

length of his custody, the proper mechanism is a civil rights action.”).

     A claim that challenges a petitioner’s placement in a particular

prison or security level is not a challenge to the fact or length of the

prisoner’s confinement, but, instead, is a challenge to that prisoner’s

conditions of confinement. Palma-Salazar v. Davis, 677 F.3d 1031, 1035

(10th Cir. 2012); McCall v. Ebbert, 384 F. App’x 55, 57–58 (3d Cir. 2010).

“[P]lace of confinement is properly construed as a challenge to the

conditions of confinement and, thus, must be brought pursuant to [Bivens

v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971)].” Palma-Salazar, 677 F.3d at 1035 (quoting United States v.

Garcia, 470 F.3d 1001, 1003 (10th Cir. 2006)). Courts likewise hold that

retaliation claims do not fall under § 2241 and should be brought as civil

rights claims. See Davis v. Zuercher, No. 08-CV-207–KKC, 2009 WL

585807, at *5 (E.D. Ky. Mar. 6, 2009), aff’d, No. 09-5398 (6th Cir. Dec. 16,

2009) (“[T]he district court properly dismissed Davis’s claims of

retaliation and discrimination because those claims do not challenge the

execution of his sentence and are therefore not cognizable under §

2241.”).


                                     3
       Here, Petitioner challenges his public safety factor and resulting

level of confinement, both of which are challenges to his conditions of

confinement. As stated above, these are claims that should be brought

under Bivens. He further alleges that his public safety factor was

increased in retaliation for the filing of an appeal through the BOP’s

administrative remedy program. But Petitioner’s retaliation claim does

not implicate the duration of his confinement and must therefore be

brought under Bivens, as well. As a result, the habeas petition is legally

insufficient on its face since it is improperly brought as a habeas action.

   III. Conclusion

       Accordingly, the petition (Dkt. 1) is DISMISSED without

prejudice.1 The Court denies Petitioner leave to proceed on appeal in

forma pauperis because any appeal would be frivolous. See Fed. R. App.




       1
          Where a prisoner improperly brings a claim of unconstitutional conditions of confinement
as a habeas claim, the district court must dismiss the action rather than recharacterizing the claim
as a civil rights action. Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004); Jackson v. Berghuis,
No. 15-cv-11622, 2016 U.S. Dist. LEXIS 86977, at *5 (E.D. Mich. July 6, 2016) (“The proper
course for a district court after it determines that the substance of a state prisoner’s pro se habeas
petition is a subject more appropriately reached under 42 U.S.C. § 1983 is to dismiss the petition
without prejudice to allow Petitioner to raise his potential civil rights claims properly as a § 1983
action.”).
                                                  4
P. 24(a).

      IT IS SO ORDERED.

Dated: March 25, 2019                 s/Judith E. Levy
     Ann Arbor, Michigan              JUDITH E. LEVY
                                      United States District Judge

                   CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 25, 2019.

                                      s/Shawna Burns
                                      SHAWNA BURNS
                                      Case Manager




                                  5
